           Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

DOUGLAS MCALPIN,                                    CV 21–64–M–DLC

                       Plaintiff,

vs.                                                       ORDER

JUDGE JENNIFER LINT, WILLIAM
F. FULLBRIGHT, and MELANIE
D’ISIDORO,

                       Defendants.


      Plaintiff Douglas McAlpin has filed a motion to proceed in forma pauperis

(Doc. 1) and lodged a proposed complaint (Doc. 2), which includes a request for

counsel (id. at 11–2). The Court will grant the in forma pauperis motion, deny the

request for counsel, and dismiss the action pursuant to 28 U.S.C. § 1915(e)(2)(B)

      I.       In Forma Pauperis Motion (Doc. 1).

      Mr. McAlpin’s motion and account statement are sufficient to make the

requisite showing under 28 U.S.C. § 1915(a). As such, the motion to proceed in

forma pauperis (Doc. 1) will be granted.

      II.      Request for Counsel (Doc. 2).

      Mr. McAlpin’s complaint requests the appointment of counsel to “help

better articulate” his claims and because the “case deals with complex issues


                                           1
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 2 of 13



beyond” his “ability to articulate.” (Doc. 2 at 11–12.) Although there is no right

to counsel in civil proceedings such as this, Hedges v. Resolution Trust Corp., 32

F.3d 1360, 1363 (9th Cir. 1994), the Court may “request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added).

      Even then, however, counsel may only be requested when there are

“exceptional circumstances,” justifying the request. Aldabe v. Aldabe, 616 F.2d

1089, 1093 (9th Cir. 1980). “A finding of exceptional circumstances requires an

evaluation of both ‘the likelihood of success on the merits and the ability of the

petitioner to articulate his claims pro se in light of the complexity of the legal

issues involved.’ Neither of these factors is dispositive and both must be viewed

together before reaching a decision.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

Cir. 1991). Exceptional circumstances are not present in this case.

      As to the likelihood of success on the merits, the Court discusses the issue at

length below. In short, Mr. McAlpin’s claims must be dismissed under the

Younger abstention doctrine, fail to state a claim upon which relief can be granted,

and named defendants who are immune from suit. As to ability and complexity,

the Court does not find this lawsuit to be overly complex. Mr. McAlpin is

advancing a civil rights action under § 1983 and § 1985 stemming from his 1992

Tennessee conviction for manslaughter and Ravalli County’s subsequent arrest and

prosecution of him in 2019 for failing to register as a violent offender. (Doc. 2 at

                                           2
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 3 of 13



1–2.) He has lodged a 12-page complaint which the Court finds sufficient to

permit screening.

      These are not unique enough circumstances to support a finding of

exceptionality. Mr. McAlpin might very well fare better if he had counsel to assist

in the development and presentation of this case. But this is insufficient to warrant

the exceptional circumstances necessary to justify a request for counsel. Terrell,

935 F.2d at 1017. Mr. McAlpin does not enjoy a likelihood of success on the

merits and has sufficiently articulated his claims in light of their complexity. His

request for counsel will be denied.

      III.   Screening Analysis.

             A.     Background.

      Mr. McAlpin has previously filed two civil lawsuits and one habeas petition

in this District. McAlpin v. Schweitzer, et al., CV 12–114–M–DLC; McAlpin v.

Kirkegard, et al., CV 12–143–M–DLC; McAlpin v. Clem, et al., CV 21–04–M–

DLC. In each case, Mr. McAlpin’s claims have revolved around his 1992

Tennessee conviction for manslaughter and the resulting requirement that he

register as a violent offender in Montana. The same is true in this case.

      As noted above, Mr. McAlpin’s complaint brings claims under 42 U.S.C. §

1983 and § 1985 and stems from his 1992 Tennessee conviction for manslaughter

and Ravalli County’s subsequent arrest and prosecution of him in 2019 for failing

                                          3
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 4 of 13



to register as a violent offender. (See generally Doc. 2.) The complaint names

three defendants. (Id. at 4.) These include: (1) Judge Jennifer Lint, a “Judge of the

22nd District Court of Montana;” (2) William F. Fullbright, the “Ravalli County

Attorney;” and (3) Melanie D’Isidoro, a public defender with the “Ravalli County

OPD.” (Id.)

      Mr. McAlpin’s complaint contends that he is being unconstitutionally

prosecuted by Ravalli County for failing to register as a violent offender because

he was wrongfully convicted for voluntary manslaughter in Tennessee in 1992.

(Doc. 2 at 5–11.) He alleges this prosecution is ongoing, that Judge Lint is the

presiding judge, and that he is represented in that proceeding by Melanie

D’Isidoro. (Id.) He also alleges that there is a warrant out for his arrest for failing

to appear. (Id.) His complaint references the Fourth, Fifth, Sixth, and Fourteenth

Amendments. (Id. at 2.) As relief, Mr. McAlpin seeks an injunction halting the

state criminal proceedings against him and an order quashing the outstanding arrest

warrant. (Id. at 10–11.)

              B.    Screening Standard.

      Because Mr. McAlpin is proceeding in forma pauperis, the Court will screen

his complaint pursuant to 28 U.S.C. § 1915. Under federal law, this Court must

dismiss this “case at any time if the court determines that . . . the action or appeal:”

(1) is frivolous or malicious; (2) fails to state a claim upon which relief can be

                                           4
         Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 5 of 13



granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).1 A complaint is frivolous when its “factual

allegations and legal conclusions . . . lack[] an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). This includes “not only the

inarguable legal conclusion, but also the fanciful factual allegation.” Id.

       A complaint fails to state a claim unless it includes “a plausible claim for

relief with well-pleaded facts demonstrating the pleader’s entitlement to relief.”

Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1174 (9th Cir. 2021) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). In short, to state a claim, the

well-pleaded facts in Mr. McAlpin’s complaint must plausibly establish his right to

relief. Id. This requires more than the mere recitation of the elements of a cause of

action or conclusory legal conclusions. Id. With these principles in mind, the

Court will analyze the defects in Mr. McAlpin’s complaint.

              C.      The Complaint’s (Doc. 2) Defects.

       Mr. McAlpin’s complaint is frivolous, fails to state a claim, and advances

claims against immune defendants. There are several reasons this is so. Mr.

McAlpin’s claims require dismissal under Younger, fail to plausibly establish the

elements of claims brought under 42 U.S.C. § 1983 and § 1985, and implicate


1
 Even though § 1915(e)(2)(B) is found within the Prison Litigation Reform Act, it applies with
equal force to non-prisoner pro se plaintiffs proceeding in forma pauperis. Calhoun v. Stahl, 254
F.3d 845, 845 (9th Cir. 2001).
                                               5
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 6 of 13



judicial and prosecutorial immunity. The Court will discuss each in turn.

                    1.    Younger Abstention.

      The most prominent problem with Mr. McAlpin’s complaint is that it seeks

the enjoinment of ongoing state criminal proceedings in contravention of Younger

v. Harris, 401 U.S. 37 (1971). Under Younger, “[w]hen there is a parallel, pending

state criminal proceeding, federal courts must refrain from enjoining the state

prosecution.” Sprint Comms, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). “Younger

applies ‘when: (1) there is an ongoing state judicial proceeding; (2) the proceeding

implicates important state interests; (3) there is an adequate opportunity in the state

proceedings to raise constitutional challenges; and (4) the requested relief seeks to

enjoin or has the practical effect of enjoining the ongoing state judicial

proceeding.’” Bean v. Matteucci, 986 F.3d 1128, 1133 (9th Cir. 2021).

      As to the first element, Mr. McAlpin’s complaint repeatedly alleges the

existence of an ongoing state criminal proceeding. Specifically, Mr. McAlpin’s

complaint alleges that he was arrested in November 2019 by Ravalli County

authorities for failing to register as a violent offender under Montana law. (Doc. 2

at 6.) Mr. McAlpin’s allegations reveal Judge Lint is the presiding judge and that

he is represented by public defender Melanie D’Isidoro. (Id. at 7–8.) Mr.

McAlpin also alleges that he is currently released pending trial but has presumably

absconded from pretrial supervision because “the State of Montana has issued a

                                           6
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 7 of 13



warrant” for failing to appear. (Id. at 9–10.) The allegations make clear this

prosecution remains actively ongoing. (Id.). As such, the first Younger element is

met.

       In addressing the second element, the Court must assess whether “the State’s

interests in the” state criminal proceeding “are so important that exercise of the

federal judicial power would disregard the comity between the States and the

National Government.” AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1149

(9th Cir. 2007). The Supreme Court has recognized that “the States’ interest in

administering their criminal justice systems free from federal interference is one of

the most powerful of the considerations” counseling against the entry of injunctive

relief halting such proceedings. Kelly v. Robinson, 479 U.S. 36, 49 (1986). The

injunction Mr. McAlpin seeks would halt active state criminal proceedings and

consequently implicate one a state’s most important interests in enforcing its

criminal law unimpeded. This element is met.

       The Court similarly finds the third element satisfied. Mr. McAlpin’s

complaint alleges that he has already raised the issue of the constitutionality of his

1992 Tennessee conviction and the corresponding Ravalli County prosecution in

the state proceedings. (Doc. 2 at 7–8.) As such, the Court cannot conclude he is

without the opportunity to raise the constitutional claims advanced in this lawsuit

in the state proceedings. Indeed, Mr. McAlpin himself alleges he already has.

                                           7
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 8 of 13



Element four is also clearly met. Mr. McAlpin unequivocally seeks enjoinment of

the state criminal proceedings against him, including the quashing of an

outstanding arrest warrant for failing to appear. (Doc. 2 at 10–11.)

      Having concluded that Mr. McAlpin’s claims, which seek injunctive relief

enjoining pending state criminal proceedings, fall under the Younger abstention

doctrine, it has no choice but to dismiss the action in its entirety. Gilbertson v.

Albright, 381 F.3d 965, 981 (9th Cir. 2004). The Court turns its attention to

whether, assuming Younger did not apply, Mr. McAplin’s complaint has otherwise

stated a claim upon which relief can be granted.

                    2.     Failure to State a Claim.

      As noted above, in order to state a claim, a plaintiff’s complaint must allege

facts which, if true, plausibly establish their entitlement to relief under the law.

Whitaker, 985 F.3d at 1174. Merely citing a statute, using legal buzzwords, or

formulaically reciting the element of a cause of action are insufficient. Id. Mr.

McAlpin styles his complaint as bringing claims for “Conspiracy to Obstruct

Justice by Denying Rights and Privileges” under 42 U.S.C. § 1985. (Doc. 2 at 1.)

The complaint also states it “contains a question of Federal Law” under 42 U.S.C.

§ 1983. (Id.)

      In liberally construing Mr. McAlpin’s complaint, the Court concludes “that

his § 1985 claims are based upon the second clause of § 1985(2) [and] the first

                                           8
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 9 of 13



clause of § 1985(3).” Bretz v. Kelman, 773 F.2d 1026, 1028 (9th Cir. 1985). This

is because, as discussed at length above, the theory of Mr. McAlpin’s complaint is

that Montana’s current prosecution of him for failing to register as a violent

offender is unconstitutional because his underlying Tennessee conviction was

unlawfully obtained. The three named defendants are the judge, county attorney,

and public defender involved in the case.

      The second clause of § 1985(2) prohibits conspiracies between two or more

persons “for the purpose of impeding, hindering, obstructing, or defeating, in any

manner, the due course of justice in any State or Territory, with intent to deny to

any citizen the equal protection of the laws, or to injure him or his property for

lawfully enforcing, or attempting to enforce, the right of any person, or class of

persons, to the equal protection of the laws.” Id. at 1027 n.3. The first clause of §

1985(3) “provides a cause of action for a private conspiracy to deny equal

protection of the laws.” Id.

      The problem with Mr. McAlpin’s reliance on these subsections of § 1985, is

that both require allegations that plausibly establish the alleged conspiracy was

motivated by some “some racial or class-based invidious discrimination.” Id. at

1028 (citing Griffin v. Breckinridge, 403 U.S. 88, 102 (1971). Such allegations are

utterly absent from Mr. McAlpin’s complaint. Instead, Mr. McAlpin simply

asserts the judge, prosecutor, and public defender are involved with his ongoing

                                            9
         Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 10 of 13



state criminal proceedings. Mr. McAlpin does not sufficiently allege the existence

of a conspiratorial relationship, see United Broth. of Carpenters and Joiners of

Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828–29 (1983), nor does he

allege the ostensible conspirators are motivated by animus. This is fatal to any

claim brought under the above-cited portions of § 1985. Bretz, 773 F.2d at 1028–

1030.

        Mr. McAlpin’s conspiracy claim under § 1983 is similarly implausible. To

state such a claim, “a plaintiff must allege ‘which defendants conspired, how they

conspired and how the conspiracy led to a deprivation of the plaintiff’s

constitutional rights.’” Arruda ex rel. Arruda v. Cty of L.A., 373 Fed. Appx. 798,

799 (9th Cir. 2010) (quoting Harris v. Roderick, 126 F.3d 1189, 1996 (9th Cir.

1997)). Essentially, a plaintiff must plausibly establish “an agreement or meeting

of the minds to violate” his constitutional rights. Woodrum v. Woodward Cty,

Okla., 866 F.2d 1121, 1126 (9th Cir. 1989). Mr. McAplin’s complaint fails to do

so.

        As already discussed at length, Mr. McAlpin’s complaint alleges the

existence of an active state criminal proceeding based on his failure to register as a

violent offender. (Doc. 2 at 6–7.) Mr. McAlpin insists that he was wrongfully

convicted of the underlying 1992 Tennessee offense which obligates him to

register in Montana. (Id. 5–7.) Mr. McAlpin complains that despite providing the

                                          10
         Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 11 of 13



state court with evidence to support his claim that he was wrongfully convicted,

the prosecution persists. (Id. at 8.) The three named defendants, Judge Lint,

William F. Fullbright, and Melanie D’Isidoro, appear to be the presiding judge,

county attorney, and public defender directly or tangentially involved in the case.

(Id. at 4, 7.)

       None of this establishes a conspiracy between the defendants to deprive Mr.

McAlpin of a constitutional right. Instead, it alleges that Mr. McAlpin’s state

criminal proceeding is proceeding despite protestations as to his factual or legal

innocence. There are no allegations within Mr. McAlpin’s complaint that

plausibly establish the defendants are engaged in a conspiracy to violate any

constitutional provision. The complaint does not identify a formal agreement or

any overt acts taken in furtherance of the conspiracy. In sum, Mr. McAlpin’s

complaint fails to state a conspiracy claim under § 1983 or § 1985.

                   3.     Immunities.

       Even if Mr. McAlpin could get around Younger or otherwise plausibly

establish a § 1983 or § 1985 claim against Judge Lint or Ravalli County Attorney

William F. Fullbright, those defendants are immune from suit. It is well settled

that, “generally, a judge is immune from suit” for actions taken in exercise of their

official duties. Mireles v. Waco, 502 U.S. 9, 9 (1991). This immunity applies to

claims for damages, “declaratory, injunctive, or other equitable relief.” Mullis v.

                                         11
        Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 12 of 13



U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1394 (9th Cir. 1987).

Prosecutors are similarly immune from suits stemming from the exercise of their

official duties. Imbler v. Pacthman, 424 U.S. 409, 430 (1976). This immunity

extends to any action taken by prosecutors in their “role as advocate for the State.”

Burns v. Reed, 500 U.S. 478, 490–92 (1991). In this case, both Judge Lint and

William F. Fullbright are immune from suit.

       Mr. McAlpin’s complaint directly challenges his continued prosecution in

Montana state court for failing to register as a violent offender. The premise of

this complaint is that the Ravalli County Attorney’s Office is unconstitutionally

maintaining a prosecution, overseen by Judge Lint. The only direct actions Mr.

McAlpin points to in his complaint is Judge Lint’s revocation of pretrial release,

resolution of his pretrial motions, and issuance of an arrest warrant for failure to

appear. The complaint can also be fairly read to challenge the state criminal

proceeding in its entirety. Because these challenged actions involve Judge Lint’s

and William F. Fullbright’s exercise of core judicial and prosecutorial functions,

they are entitled to judicial and prosecutorial immunity, respectively.

                                        Order

       Accordingly, IT IS ORDERED that Mr. McAlpin’s motion to proceed in

forma pauperis (Doc. 1) is GRANTED. The Clerk of Court shall waive the filing

fee.

                                          12
         Case 9:21-cv-00064-DLC Document 7 Filed 09/07/21 Page 13 of 13



        IT IS FURTHER ORDERED that the lodged complaint (Doc. 2) shall be

deemed filed on May 27, 2021.

        IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(e)(2)(B),

this action is DISMISSED. The Clerk of Court is directed to close the case file and

enter judgment by separate document.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to have the

docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal

Rules of Appellate Procedure that any appeal of this Order would not be taken in

good faith. Mr. McAlpin’s complaint is barred by Younger, fails to state a claim

upon which relief can be granted, and names defendants who are immune from

suit.

        DATED this 7th day of September, 2021.




                                         13
